128 Ga. App. 218 (1973)
196 S.E.2d 183
SIMMONS
v.
CHAMBLISS.
47749.
Court of Appeals of Georgia.
Argued January 11, 1973.
Decided February 16, 1973.
Sullivan & Hawkins, Rudolph Sullivan, for appellant.
Clarke & Haygood, Harold G. Clarke, for appellee.
STOLZ, Judge.
Rosa Chambliss brought an action against Willie Abraham Simmons for temporary and permanent support for her two minor, illegitimate children, both aged 13, both of whom were in her custody. The petition alleged the defendant to be the father of the children. A hearing was held before the judge of the Superior Court of Monroe County, after which the court entered an order finding, inter alia, that the defendant was the father of the children (a prior adjudication having been made) and that they were in need of support from the defendant. Thereafter, the court ordered the defendant to pay child support bimonthly "until said children arrive at the age of eighteen years, marry, die or become self-supporting, whichever shall occur first." The defendant appeals. Held:
1. The defendant's motion to dismiss the petition for failure to "state a cause of action," is without merit. The petition alleged the petitioner's maternity, the defendant's paternity, the children's minority, the defendant's continuous failure to provide adequate support for said children and sought a court order for temporary and permanent support. This is sufficient.
*219 2. The defendant did not elect to include a transcript of the record for his appeal. Hence, we are bound to assume that the trial judge's findings are supported by competent evidence. This being the case, the only issue presented is the legal sufficiency of the trial court's judgment. "The father of an illegitimate child shall be bound to maintain him until said child reaches the age of 18, marries or becomes self-supporting, whichever occurs first." Code Ann. § 74-202 (Ga. L. 1972, pp. 494, 495). Upon a determination of the defendant's paternity of the children, this law requires that this duty be performed.
Judgment affirmed. Eberhardt, P. J., concurs. Pannell, J., concurs in the judgment.